Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: AM2015-002
Release Date: 2/13/2015
CC:INTL:B02:SEMassey
POSTU-122414-14
UILC:

954.03-02, 954.01-04

date:

February 09, 2015

to:

from:

subject:

Third Party Communication: None
Date of Communication: Not Applicable

Cindy S. Kim, IBC IPN Acting Program Manager
(LB&I)
Steven A. Musher
Associate Chief Counsel
(International)

Application of section 954(d)(2): Determination of effective rates of tax under the tax
rate disparity test
This memorandum addresses the proper application of the tax rate disparity test under
Treas. Reg. § 1.954-3(b)(1)(i)(b). This memorandum should not be used or cited as
precedent.
ISSUE
What is the most appropriate method of calculating the actual effective rate of tax and
the hypothetical effective rate of tax for purposes of determining whether there is tax
rate disparity pursuant to the regulations under section 954(d)(2) in the case of property
manufactured by a CFC?
CONCLUSION
In the case of property manufactured by a CFC, the most appropriate method of
calculating the actual effective rate of tax and the hypothetical effective rate of tax is to
divide the actual tax and the hypothetical tax by the hypothetical tax base determined
under the laws of the manufacturing jurisdiction.
FACTS
In Year 1, CFC, a controlled foreign corporation (“CFC”) incorporated in Country B,
purchases raw materials from an unrelated supplier and uses them to manufacture
(under the principles of Treas. Reg. § 1.954-3(a)(4)) Product X in Country B. DE is the

POSTU-122414-14

2

wholly owned subsidiary of CFC and has elected to be treated as a disregarded entity of
CFC pursuant to Treas. Reg. § 301.7701-3(c). DE is located in Country A and does not
engage in any manufacturing activities.
DE derives €100x of commission income in connection with the sale of Product X by
CFC to unrelated customers located outside of Country A and Country B. 1 DE incurs
€30x of sales expenses related to the sale of Product X. CFC has no other income that
would constitute foreign base company income under section 954.
Country A and Country B both impose a 20% statutory rate of tax on sales income.
Country A allows DE to exclude half of its income from the sale of products
manufactured and sold for use outside of Country A. Country B does not tax DE’s sales
income until it is remitted to CFC as a dividend. Both Country A and Country B would
allow a €30x deduction for the sales expenses. DE paid €4x of income tax in Country A
in Year 1.
LAW AND ANALYSIS
The branch rule has been part of the foreign base company sales income (“FBCSI”)
rules of section 954(d) since subpart F was added to the Code in 1962. 2 As described
below, the branch rule was included to prevent United States shareholders from using
foreign branches, rather than CFCs, to circumvent the FBCSI rules.
The FBCSI rules were enacted to prevent a U.S. taxpayer or its foreign subsidiary from
artificially separating manufacturing and sales to reduce taxation on its sales income. 3
Under section 954(d)(1), FBCSI generally includes certain income derived by a CFC in
connection with the purchase of personal property from a related person and its sale to
any person, the purchase of personal property from any person and its sale to a related
1

For federal income tax purposes, DE is treated as a branch or division of CFC, rather than as a
separate entity. Under the laws of Country A and Country B, however, DE and CFC are treated as
separate entities, and DE could either purchase Product X from CFC and sell to unrelated customers at a
mark-up or receive commissions from CFC, ostensibly for facilitating sales from CFC to unrelated
customers, without taking title to Product X. In this memorandum, the facts are such that DE receives
sales commissions from CFC.
2
See section 954(d)(2). This memorandum refers to the rule in section 954(d)(2) as the “branch rule”
and the rules in section 954(d)(2) and the regulations thereunder collectively as the “branch rules.”
3
The Senate Report to the Revenue Act of 1962 stated: “The foreign base company sales income
referred to here means income from the purchase and sale of property, without any appreciable value
being added to the product by the selling corporation. The sales income with which your committee is
primarily concerned is income of a selling subsidiary (whether acting as principal or agent) which has
been separated from manufacturing activities of a related corporation merely to obtain a lower rate of tax
for the sales income. This accounts for the fact that this provision is restricted to sales of property to a
related person, or to purchases of property from a related person. Moreover, the fact that a lower rate of
tax for such a company is likely to be obtained only through purchases and sales outside of the country in
which it is incorporated accounts for the fact that the provision is made inapplicable to the extent the
property is manufactured, produced, grown, or extracted in the country where the corporation is
organized or where it is sold for use, consumption, or disposition in that country. Mere passage of title or
the place of the sale are not relevant in this connection.” S. Rep. No. 1881, 87th Cong. 2d Sess., at 84
(1962), 1962-3 C.B. 703, at 790 & 949.

POSTU-122414-14

3

person, or the purchase or sale of personal property on behalf of a related person.
However, such income is not FBCSI if the personal property is manufactured by the
CFC (the “CFC manufacturing exception”), is manufactured by anyone within the CFC’s
country of incorporation (the “same country manufacturing exception”), or is sold for use
in such country (the “same country sales exception”). 4
The branch rules apply the general FBCSI rules of section 954(d)(1) to a CFC that
carries on purchasing, selling or manufacturing activities by or through a branch or
similar establishment located outside the CFC’s country of incorporation. Absent the
branch rules, a CFC that manufactures a product in its country of incorporation and sells
that product through a sales branch in a low- or no-tax jurisdiction would not have
FBCSI due to the CFC manufacturing exception. 5
Under section 954(d)(2), a branch or similar establishment of a CFC is treated as
though it were a wholly owned subsidiary corporation of that CFC if the use of such
branch or similar establishment has “substantially the same effect” as if it were a wholly
owned subsidiary corporation. In order to determine whether a branch or similar
establishment will be treated as a wholly owned subsidiary, the regulations under
section 954(d)(2) employ a tax rate disparity test.
The tax rate disparity test as it applies to a sales branch is set forth in Treas. Reg.
§ 1.954-3(b)(1)(i)(b) and provides in pertinent part:
The use of the branch or similar establishment for such activities will be
considered to have substantially the same tax effect as if it were a wholly
owned subsidiary corporation of the controlled foreign corporation if [that
income derived by the branch or similar establishment from the purchase
or sale of personal property on behalf of a related person] is, by statute,
treaty obligation, or otherwise, taxed in the year when earned at an
effective rate of tax [(the “actual effective rate of tax”)] that is less than 90
percent of, and at least 5 percentage points less than, the effective rate of
tax [(the “hypothetical effective rate of tax”)] which would apply to such
income under the laws of the country in which the controlled foreign
corporation is created or organized if, under the laws of such country, the
entire income of the controlled foreign corporation were considered
derived by the controlled foreign corporation from sources within such
country from doing business through a permanent establishment therein,
received in such country, and allocable to such permanent establishment,
and the corporation were managed and controlled in such country.

4

See section 954(d)(1) and Treas. Reg. § 1.954-3(a)(2)–(4).
Likewise, absent the branch rules, a CFC that manufactures property through a branch or similar
establishment and sells that property through the remainder of the CFC, located in a low- or no-tax
jurisdiction, would not have FBCSI due to the CFC manufacturing exception.
5

POSTU-122414-14

4

The tax rate disparity test as it applies to a manufacturing branch compares the actual
effective rate of tax in the CFC’s country of organization to the hypothetical effective
rate of tax in the manufacturing branch’s jurisdiction. 6 It provides in pertinent part:
The use of the branch or similar establishment for such activities will be
considered to have substantially the same tax effect as if it were a wholly
owned subsidiary corporation of the controlled foreign corporation if [that
income derived by the remainder of the controlled foreign corporation from
the purchase or sale of personal property on behalf of a related person] is,
by statute, treaty obligation, or otherwise, taxed in the year when earned
at an effective rate of tax [(the “actual effective rate of tax”)] that is less
than 90 percent of, and at least 5 percentage points less than, the
effective rate of tax [(the “hypothetical effective rate of tax”)] which would
apply to such income under the laws of the country in which the branch or
similar establishment is located if, under the laws of such country, the
entire income of the controlled foreign corporation were considered
derived by the controlled foreign corporation from sources within such
country from doing business through a permanent establishment therein,
received in such country, and allocable to such permanent establishment,
and the corporation were created or organized under the laws of, and
managed and controlled in, such country.
Accordingly, with respect to sales income derived in connection with property
manufactured by the CFC or a branch of the CFC, the regulations under section
954(d)(2) determine whether there is tax rate disparity by comparing what the effective
rate of tax on the sales income actually was in the sales jurisdiction (the “actual ERT”)
with what the effective rate of tax on the sales income would have been if the sales had
occurred in the manufacturing jurisdiction (the “hypothetical ERT”).
a. The ERT formulae
The tax rate disparity test compares the “effective rate of tax” that applied or would
apply to the income from certain sales transactions in two different countries. For the
comparison to be meaningful, an appropriate common tax base must be used to
calculate the actual ERT and the hypothetical ERT. 7 Computing the actual and
hypothetical ERTs with respect to dissimilar tax bases instead would be contrary to the
legislative purpose of section 954(d). It would ignore the incentive to shift income from
the manufacturing jurisdiction to a sales jurisdiction that grants exclusions and
deductions to derive a smaller tax base. 8 Thus, the most appropriate method of
6

See Treas. Reg. § 1.954-3(b)(1)(ii)(b).
Importantly, the tax rate disparity test cannot be applied simply by comparing the statutory tax rates in
the relevant countries.
8
See S. Rep. No. 1881, 87th Cong., 2d Sess. 84 (1962), 1962-3 C.B. 703, at 790 (indicating that the
FBCSI rules are intended to deny deferral when a CFC is used to shift certain sales income from a hightax jurisdiction to a low-tax jurisdiction).
7

POSTU-122414-14

5

computing the actual ERT and the hypothetical ERT is to use the hypothetical sales
income tax base in the manufacturing jurisdiction (the “hypothetical tax base”) as the
common denominator to determine the difference in the ERTs on the sales income
shifted from the manufacturing jurisdiction. 9 The ERT calculation formulae are
summarized in the chart below. 10
Actual effective rate of tax

Hypothetical effective rate of tax

Actual tax / Hypothetical tax base

Hypothetical tax / Hypothetical tax base

b. Calculation of actual tax, hypothetical tax base, and hypothetical tax
The tax rate disparity test can be conducted in five steps. First, the relevant income
upon which the test will be based must be determined. Second, the actual tax imposed
on that income must be determined. Third, the hypothetical tax base must be
determined. Fourth, the hypothetical tax that would have been imposed on that income
must be determined. Finally, the actual tax and hypothetical tax are divided by the
hypothetical tax base and the resulting ERTs are compared.
First, the tax rate disparity test requires the identification of the relevant income on
which the tax would be imposed. 11 In the case of income derived by a branch from the
sale of property manufactured by the remainder of the CFC, Treas. Reg. § 1.954To illustrate, assume that Country X and Country Y each have a statutory tax rate of 25% on taxable
income, but Country Y excludes from taxable income one-half of income derived from the sale of property
that is neither produced in Country Y nor sold to customers in Country Y. This special exclusion
produces a smaller taxable base and an incentive to shift sales income from high-tax Country X to low-tax
Country Y. However, if the actual ERT for the tax disparity test were determined with respect to Country
Y’s tax base, and the hypothetical ERT were determined with respect to Country X’s tax base, the test
generally would have the effect of comparing statutory tax rates and ignoring the incentive to shift income.
9
It should be noted that use of the taxable income computed under the laws of the sales jurisdiction as
the common denominator is more likely to result in a branch being treated as a separate subsidiary
corporation under the tax rate disparity test. This is because the taxable income in the sales jurisdiction
is often less than the hypothetical taxable income in the manufacturing jurisdiction and when used as the
common tax base will produce ERTs in both jurisdictions that are higher, but not proportionally higher,
such that it is more likely the ERTs will differ by more than 5 percentage points. Thus, if the sales
jurisdiction permits the same or additional deductions as the manufacturing jurisdiction and there is not
tax rate disparity calculated using the taxable income in the sales jurisdiction as the common tax base,
there is no need to recalculate using the hypothetical tax base as the common denominator.
10
If the branch(es) and the CFC use different functional currencies, a reasonable method must be used
consistently to translate the currencies into a single currency so that the calculations are performed in the
same currency.
11
The analysis that follows assumes that the manufacturing took place in the remainder of CFC (i.e., by
CFC’s employees in CFC’s country of incorporation) and sales income was received by DE. Thus, the
following analysis focuses on the determination of ERTs when there is a sales branch. However,
manufacturing could instead take place in a branch, in which case the five-step process described herein
would be applied to compare the hypothetical ERT in the manufacturing branch’s jurisdiction with the
actual ERT in the country of incorporation of the remainder of the CFC.

POSTU-122414-14

6

3(b)(1)(i)(b) requires allocation to a branch of only that income derived by the branch or
similar establishment that is described in Treas. Reg. § 1.954-3(a) (ignoring the same
country exceptions and the manufacturing exceptions in Treas. Reg. §1.954-3(a)(2), (3),
and (4)) when the special rules of Treas. Reg. § 1.954-3(b)(2)(i) are taken into account.
Treas. Reg. § 1.954-3(a)(1)(i) provides that such income of a CFC “shall . . . consist of
gross income” derived in connection with the purchase or sale of property to, from, or on
behalf of a related person. The special rules of Treas. Reg. § 1.954-3(b)(2)(i) treat the
branch as a wholly owned subsidiary corporation selling on behalf of the CFC. 12 In
sum, the relevant income on which the tax rate disparity test (as applied to a sales
branch) is based is the branch’s gross income derived in connection with the sale of
property sold on behalf of the CFC (“TRD Gross Income”). 13
Second, the actual tax with respect to the TRD Gross Income, if any, must be
determined. 14 If the sales branch also earned income other than TRD Gross Income
and paid or incurred income tax with respect to its entire income, the amount paid or
incurred with respect to the TRD Gross Income must be separately determined.
Third, the hypothetical tax base must be determined by calculating the amount of TRD
Gross Income that hypothetically would be subject to the sales income tax in the CFC’s
jurisdiction. The relevant tax laws to be taken into account in determining the
hypothetical tax base are those of the CFC’s country of incorporation (i.e., the
manufacturing jurisdiction). 15 The regulations under section 954(d)(2), however, require
that certain assumptions be made in applying the tax laws of the country for which the
hypothetical tax base and hypothetical tax are being computed. Specifically, the
hypothetical tax computations must be made assuming that, under the laws of such
country, the entire income of the CFC is considered derived by the CFC from sources
within such country from doing business through a permanent establishment therein, is
received in such country, and is allocable to such permanent establishment, and the
corporation is managed and controlled in such country. 16 Thus, the TRD Gross Income
determined by applying the special rules of Treas. Reg. § 1.954-3(b)(2)(i) is reduced by
exclusions and deductions that would be permitted under the laws of the country in
which the property is manufactured (regardless of whether those exclusions and
deductions would be allowed for U.S. federal income tax purposes), taking into account
12

Treas. Reg. § 1.954-3(b)(2)(i) treats the branch as selling on behalf of the CFC, notwithstanding the
fact that the branch may be a hybrid entity that, in its country of incorporation, is treated as a separate
corporation that purchases property from the CFC and sells the property to customers or purchases
property from suppliers, contracts with the CFC to manufacture the property, and then sells the property
to customers.
13
Treas. Reg. § 1.954-3(b)(2)(i)(a) and (b)(1).
14
For this purpose, any income tax actually imposed on the TRD Gross Income by the manufacturing
jurisdiction is taken into account, in addition to any income tax actually imposed by the sales jurisdiction.
See Treas. Reg. § 1.954-3(b)(2)(i)(e)(“Tax determinations shall be made by taking into account only the
income, war profits, excess profits, or similar tax laws (or the absence of such laws) of the countries
involved.”) However, under the facts of this memorandum, Country B (the manufacturing jurisdiction)
does not impose any tax on DE’s TRD Gross Income until it is remitted to CFC as a dividend.
15
Treas. Reg. § 1.954-3(b)(2)(i)(e).
16
Treas. Reg. § 1.954-3(b)(1)(i)(b).

POSTU-122414-14

7

the source of income and permanent establishment assumptions in Treas. Reg. §
1.954-3(b)(1)(i)(b), to determine the hypothetical tax base.
Fourth, the hypothetical tax base is multiplied by the applicable marginal tax rate(s) in
the CFC’s country of incorporation (i.e., the manufacturing jurisdiction) to yield the
hypothetical tax.
Finally, for the reasons set forth above, the hypothetical tax and the actual tax paid on
the TRD Gross Income are each divided by the hypothetical tax base 17 to determine the
ERTs that will be compared for purposes of determining whether there is tax rate
disparity. 18
c. Application to Facts
Under these facts, the actual ERT in Country A (where DE is located) must be
compared with the hypothetical ERT in Country B (where CFC manufactures Product X)
to determine whether there is tax rate disparity such that DE will be treated as a wholly
owned subsidiary of CFC.
First, TRD Gross Income must be determined. Because DE derives €100x of gross
income in connection with the sale of Product X, the TRD Gross Income here is €100x.

17

As noted in footnote 5, if the sales jurisdiction permits the same or additional deductions as the
manufacturing jurisdiction and a taxpayer has used the taxable income in the sales jurisdiction as the
common denominator rather than the hypothetical tax base—but otherwise has followed the steps above,
including adjusting the sales income to the laws of the manufacturing jurisdiction to arrive at the correct
hypothetical tax—and has satisfactorily demonstrated that no tax rate disparity exists, it is not necessary
to perform further calculations. However, it is critical to verify that the taxpayer is not simply applying the
statutory tax rate in the manufacturing jurisdiction to the taxable income as calculated in the sales
jurisdiction.
Furthermore, minor differences in the deductions allowed or the timing of the deductions in the two
jurisdictions should not materially affect the analysis and therefore may be ignored in appropriate cases.
For example, if the sales jurisdiction provides a 19-year useful life for a particular asset for depreciation
purposes, and the manufacturing jurisdiction provides a 20-year useful life for that asset, the resulting
difference in tax bases likely would not be material. The determination of whether a difference between
the actual tax base in the sales jurisdiction and the hypothetical tax base in the manufacturing jurisdiction
is material to the tax rate disparity analysis depends on the facts and circumstances of the particular
case. See, e.g., Treas. Reg. § 1.964-1(a)(2) (for purposes of calculating a foreign corporation’s earnings
and profits, no adjustment to conform the corporation’s profit and loss statement to the accounting
principles enumerated in the regulation is required “unless it is material” and “[w]hether an adjustment is
material depends on the facts and circumstances of the particular case, including the amount of the
adjustment [and] its size relative to the general level of the corporation’s total assets and annual profit or
loss…”).
18
If the hypothetical tax base is subject to a single statutory tax rate, the hypothetical ERT will equal that
statutory rate. If, however, the hypothetical tax base is subject to graduated tax rates, the hypothetical
ERT will be a weighted average of the applicable tax rates.

POSTU-122414-14

8

Second, the actual tax paid or incurred in Country A must be determined. Under these
facts, the actual tax paid or incurred in Country A is €4x, calculated as follows:
Actual Tax Calculation

TRD Gross
Income
Exclusion
Sales expenses
= Country A
taxable income
Apply statutory
rate of 20%

(€)
100x
(50x)
(30x)
20x
4x

Third, the hypothetical tax base must be determined. Here, the hypothetical tax base is
€70x, calculated by taking the €100x of TRD Gross Income less the €30x of sales
expenses that are allocable and apportionable to the TRD Gross Income under Country
B’s tax laws.
The fourth step is to determine the hypothetical tax that would have been incurred if the
TRD Gross Income had been derived in Country B. The hypothetical tax that would
apply in Country B is €14x, calculated as follows:
Hypothetical Tax Calculation

TRD Gross
Income
Sales expenses
= Hypothetical
tax base
Apply statutory
rate of 20%

(€)
100x
(30x)
70x
14x

Finally, the actual tax and the hypothetical tax are each divided by the hypothetical tax
base, which was determined in the third step above to be €70x, to arrive at the ERTs
that will be compared to determine whether there is tax rate disparity between DE and
the remainder of CFC:
Actual ERT
(Country A)

Hypothetical ERT
(Country B)

€4x / €70x = 5.71%

€14x / €70x = 20%

POSTU-122414-14

9

On these facts, the actual ERT is 5.71%, and the hypothetical ERT is 20%. Therefore,
the actual ERT in Country A (the sales jurisdiction) is less than 90% (28.55%) of, and at
least 5 (14.29) percentage points below, the hypothetical ERT in Country B (the
manufacturing jurisdiction). Thus, there is tax rate disparity between DE and the
remainder of CFC and, pursuant to Treas. Reg. § 1.954-3(b)(1)(i)(b), DE will be treated
as a wholly owned subsidiary of CFC under section 954(d)(2) in Year 1. 19
Please call (202) 317-6934 if you have any further questions.

19

Once it has been concluded that tax rate disparity exists, additional steps must be performed to
determine the correct amount of net income under U.S. tax principles attributable to the branch and to
determine whether any exceptions to FBCSI apply. See section 954(d)(2); Treas. Reg. § 1.954-3(b)(2)(ii)
& (b)(3).

